EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Greg Antrim on 6/2/2021.
	The application has been amended as follow:
 				IN THE CLAIMS
 	1. (currently amended) A system for visualization of financial market comprising:
 	a user display device:
 	said visualization system receiving financial data belonging to a plurality of stocks from an external data source, said financial data including a plurality of available indicator values, where each indicator value corresponds to an information relevant to said plurality of stocks;
 	said visualization system providing a navigation bar on said user’s display device, enabling said user to select a plurality of indicators from a list of said available indicator values, for visualization of said indicators on said user’s display device;
 	said visualization system further providing information for displaying at least a plurality of uniform sized tiles on said display device, each tile representing a stock from a selected universe of stocks, wherein each tile includes a multi-dimensional information corresponding to one or more indicators from said user selected indicators, wherein a first dimension of information is a position of said tile on said display device 
Conclusion 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/HIEN L DUONG/Primary Examiner, Art Unit 2175